UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL J. MONROE,
                              Plaintiff,                       ORDER OF SERVICE
                    -against-
                                                               20-CV-10944 (PMH)
TOWN OF HAVERSTRAW POLICE OFFICER
SEAN CAMBEL, et al.,
                              Defendants.


PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently detained at the Rockland County Correctional Facility, brings this pro

se action under 42 U.S.C. § 1983, alleging violations of his constitutional rights.

       In the Court’s March 29, 2021 Order of Service, it directed—pursuant to Valentin v.

Dinkins, 121 F.3d 72, 76 (2d Cir. 1997)—that the Town of Haverstraw Attorney “ascertain the

identity and badge number of each John Doe whom Plaintiff seeks to sue here and the address

where the defendant may be served.” (Doc. 8 at 2-3). By letter dated May 6, 2021, counsel for the

Town identified the John Doe defendants as Police Officer William Santiago (Badge No. 241) and

Lieutenant Ian Kaye, both of the Haverstraw Police Department. (Doc. 15). The Court advised

previously that it would “deem the complaint amended once the John Doe officers have been

identified.” (Doc. 8 at 3).

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process

. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of Civil

Procedure requires generally that the summons and complaint be served within 90 days of the date
the complaint is filed, Plaintiff is proceeding IFP and could not have served the summons and

complaint until the Court reviewed the complaint and ordered that a summons be issued. The Court

therefore extends the time to serve until 90 days after the date the summons is issued. If the

complaint is not served within that time, Plaintiff should request an extension of time for service.

See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s

responsibility to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x

50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information

necessary to identify the defendant, the Marshals’ failure to effect service automatically constitutes

‘good cause’ for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Officer William Santiago and Lieutenant

Ian Kaye through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is instructed further to issue summonses and deliver to the Marshals

Service all the paperwork necessary for the Marshals Service to effect service upon these

defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                          CONCLUSION

        Pursuant to the Court’s March 29, 2021 Order of Service, the Court deems the complaint

amended to identify Police Officer William Santiago and Lieutenant Ian Kaye as the John Doe

defendants in this action.

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff.




                                                  2
         The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for Officer Santiago and Lieutenant Kaye and deliver all documents necessary to effect service to

the U.S. Marshals Service.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).


                                                  SO ORDERED:

Dated:     White Plains, New York
           May 7, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 3
        DEFENDANTS AND SERVICE ADDRESSES


Officer William Santiago (Badge No. 241)
c/o Town Clerk of the Town of Haverstraw
Town Hall
One Rosman Road
Garnerville, New York 10923

Lieutenant Ian Kaye
c/o Town Clerk of the Town of Haverstraw
Town Hall
One Rosman Road
Garnerville, New York 10923




                              4
